ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
KKOT Associates, LLC                         )      ASBCA No. 59898
                                             )
Under Contract No. 73-0015-5803              )

APPEARANCE FOR THE APPELLANT:                       Mr. Kevin K. Osafo-Twum
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Cali Y. Kim, JA
                                                     Trial Attorney

              ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

       By letter dated 2 March 2015, appellant filed notices of appeal in this and a
related but unconsolidated appeal, ASBCA No. 59869. This appeal was docketed
separately on 23 March 2015. When the Board did not receive a filing from appellant
in ASBCA No. 59898, it issued an Order, dated 4 May 2015, directing appellant to file
its complaint by 25 May 2015, or immediately advise the Board how much more time
was needed and why. Appellant was advised that failure to comply with the Board's
Order could result in the Board ordering appellant to show cause why the appeal
should not be dismissed pursuant to Board Rule 17 for failure to prosecute. The Board
received no response from appellant.

      By Order dated 4 June 2015, the Board directed appellant to either file a
complaint or show cause why the appeal should not be dismissed for failure to
prosecute within 21 days of the date of the Order. Appellant received the Show Cause
Order on 9 June 2015. The Board has received no response from appellant.

        Accordingly, this appeal is dismissed with prejudice under Board Rule 17 for
failure to prosecute.



                                                 /~;f;t~
      Dated: 8 July 2015


                                                 MARK N. STEMP~
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
(Signatures continued)
                                                                                     I

I concur                                       I concur                              I
RICHARD SHACKLEFORD
                                                ~----
                                               OWEN C. WILSON                        I
Administrative Judge                           Administrative Judge
Vice Chairman                                  Armed Services Board
Armed Services Board                           of Contract Appeals
of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59898, Appeal ofKKOT
Associates, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         2